Citation Nr: 1502420	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  09-25 808	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant-Veteran and S.M.


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active military service from August 1959 to August 1978.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2011, the Board denied his claims for an increased rating for his diabetes mellitus with consequent erectile dysfunction and a TDIU.  He appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court/CAVC), but only regarding the denial of a TDIU.  In May 2013, the Court issued a memorandum decision vacating the Board's denial of this claim and remanding it back to the Board for readjudication consistent with the memorandum decision.  Judgment was entered on June 13, 2013, and the Court's mandate was entered a relatively short time later, on August 15, 2013.

VA subsequently had reason to believe the Veteran had died in the meantime, however, on July 7, 2013, and duly notified the Court of this possibility.  In response, the attorney who had represented the Veteran at the CAVC was ordered by the Court to inform it as to whether he had been able to obtain and file a copy of the Veteran's death certificate.  He, in turn, stated that, despite good faith efforts, he had been unable to obtain a copy of the death certificate or obtain consent from any eligible individual to file a motion to substitute in this matter for the purpose of processing this TDIU claim to completion.  In September 2014, therefore, the Court recalled its previous mandates and judgment, withdrew its May 2013 memorandum decision, vacated the Board's October 2011 decision as to the matter appealed to the Court, and dismissed the appeal entirely.  Because of the Veteran's death during the pendency of this appeal, so, too, must the Board summarily dismiss it.



FINDING OF FACT

On August 6, 2014, the Board was notified by the VA Office of General Counsel (OGC) that this appellant had died in July 2013.


CONCLUSION OF LAW

Because of his death, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977 (Sept. 5, 2014) (to be codified at 38 C.F.R. pts. 3, 14, and 20). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of this appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the appellant's death and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1302).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1106).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing this claim to completion.  This request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(a)).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (i.e., the RO listed on the first page of this decision).  79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)). 


ORDER

This appeal is dismissed.




		
KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


